ORDER

PER CURIAM.
Jeffrey Deangelo Lottie (“Appellant”) appeals the judgment entered upon a jury verdict convicting him of three counts of second-degree assault, one count of unlawful possession of a firearm, one count of attempted robbery in the first degree, one count of second-degree murder, and five counts of armed criminal action. We find that joinder of charges arising out of two separate shootings was proper and that the trial court did not abuse its discretion in denying Appellant’s motions to sever the charges. We also find that Appellant has not been prejudiced by the trial court’s refusal to submit a self-defense instruction as to one of the counts submitted to the jury.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).